Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
We think the Court erred in excluding the deed in this case. Take the transcript altogether, and we think it shows sufficiently that the seal of the Notary was affixed to the instrument. The certificate asserts *167that the Notary affixed his seal to it, and the words “ No seal,” in brackets in the margin, do not imply that there was no seal affixed, but axe a mere note of the Recorder of the place of the notarial seal, which he had probably no means of copying, nor was it necessary that he should transcribe it.
Judgment reversed and cause remanded.